Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157438(42)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 157438
  v                                                                COA: 336174
                                                                   Missaukee CC: 2016-002776-FC
  JOHN ROBERT KANARY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant file a pro per
  supplement to the application for leave to appeal is GRANTED. The pro per supplement
  filed on March 26, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 30, 2018
                                                                              Clerk